11/12/2015 T`DCJ Offender Details %' `W /O_`

TE~X“AS' DEPAR-EMNT OFQRIMlNAL JUSTlCE M TDCJ Home n New Offender Search

   

Offender lnformation Details

 

Retu'm_ to \_Search list ,

 

S|D Number: 07635102
TDCJ Number: 02014586
Name: ADK|NS,ANGELA .
Race: W

Gender: . F

DOB: 1986-01-21
Maximum Sentence Date: 2040-04-04
Current Faci|ity: v v SAN SABA
Projected Re|ease Date: 2026-10-18
Parole E|igibi|ity Date: 2018-02-21
Offender Visitation E|igible: \_(§§

/nformation provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORlVlAT|ON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: ' Offender is not scheduled for release at
~ this time.
Schedu|ed Re|ease Type: Will be determined when release date is
scheduled
Schedu|ed Re|ease Will be determined When release date is
Location: scheduled

 

l Parole' Ré‘\iié`,\li:lhformation 5

 

Offense History: l

 

Offense
Date

Sentence Case Sentence (YY-l\l`iiitl-
Date No. DD)

l l l l l

http://offender .tdcj .state.tx.us/OffenderSearch/offenderDetai l .action?si d= 076351 02 1/2

Offense County